 

 

 

 

Exhibit 10.15

 

KARYOPHARM THERAPEUTICS INC.

2020 Israeli Equity Incentive Sub Plan to the 2013 Stock Incentive Plan

Restricted Stock Unit Agreement (Time Vested)

Exhibit A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

 

1.

Award of Restricted Stock Units.

 

In consideration of the Participant's employment, the Company has granted to the
Participant, subject to the terms and conditions set forth in this Agreement and
in the Company's 2020 Israeli Equity Incentive Sub Plan (the “Sub Plan”) to the
Company’s 2013 Stock Incentive Plan (the “Plan”), an award with respect to the
number of restricted stock units (the “RSUs”) set forth in the Notice of Grant
that forms part of this Restricted Stock Unit Agreement (the “Notice of Grant”).
Each RSU represents the right to receive one share of common stock, $0.0001 par
value per share, of the Company (the “Common Stock”) upon vesting of the RSU,
subject to the terms and conditions set forth herein.

 

It is intended that the RSUs evidenced by this agreement shall be awarded
subject to and in accordance with Section 102(b)(2) of the Israeli Income Tax
Ordinance [New Version], 5721, 1961 as now in effect or as hereafter amended,
and any regulations promulgated thereunder (the “Ordinance”), (Capital Gain
Award as defined in the Sub-Plan).  

 

 

 

2.

Vesting.

 

(a)

The RSUs shall vest in accordance with the Vesting Table set forth in the Notice
of Grant (the “Vesting Table”). Any fractional shares resulting from the
application of any percentages used in the Vesting Table shall be rounded down
to the nearest whole number of RSUs (except for the last vesting tranche).

 

 

(b)

Upon the vesting of the RSUs, the Company will deliver to the Trustee (as
defined in the Sub Plan), for each RSU that becomes vested, one share of Common
Stock, subject to the payment of any withholding taxes pursuant to Section 7 (if
applicable). The Common Stock will be delivered as soon as practicable following
each vesting date, but in any event within 30 days of such date.

 

 

 

3.

Forfeiture of Unvested RSUs Upon Termination of Employment.

 

(a)

Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant ceases to be employed by the Company for any reason or no reason,
with or without Cause (as defined in the Plan), all of the RSUs that are
unvested as of the time of such cessation

 

1

 

--------------------------------------------------------------------------------

 

 

 

 

shall be forfeited immediately and automatically to the Company, without the
payment of any consideration to the Participant, effective as of such cessation.
The Participant shall have no further rights with respect to the unvested RSUs
or any Common Stock that may have been issuable with respect thereto. If the
Participant is employed by a subsidiary of the Company, any references in this
Agreement to employment by the Company shall instead be deemed to refer to such
subsidiary.

 

 

(b)

In the event that the Participant’s employment is terminated by the Company
without Cause (as defined in the Plan) within one year following the
consummation of a Change in Control Event (as defined in the Plan), all of the
RSUs that are unvested and have not been forfeited as of the time of such
termination shall immediately vest in full on the Participant’s date of
termination. Upon the vesting of the RSUs as described in this Section 3(b), the
Company will deliver to the Trustee, for each RSU that becomes vested, one share
of Common Stock, subject to the payment of any taxes pursuant to Section 7. The
Common Stock will be delivered as soon as practicable following the
Participant’s date of termination, but in any event within 30 days of such date.

 

 

 

4.

Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate, encumber
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any RSUs, or any interest therein. The Company shall not be required
to treat as the owner of any RSUs or issue any Common Stock to any transferee to
whom such RSUs have been transferred in violation of any of the provisions of
this Agreement.

 

 

5.

Rights as a Stockholder.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock following the vesting of
the RSUs.

 

 

6.

Provisions of the Plan and the Sub Plan.

 

This Agreement is subject to the provisions of the Plan and the Sub Plan (a copy
of which is furnished to the Participant with this Agreement).

 

 

7.

Tax Matters.

 

(a)

Acknowledgments; The Participant acknowledges that he or she is responsible for
obtaining the advice of the Participant’s own tax advisors with respect to the
award of RSUs, and the Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents with
respect to the tax consequences relating to the RSUs. The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s tax liability that may arise in connection with the
acquisition, vesting and/or disposition of the RSUs.

 

 

(b)

Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local, Israeli or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. The Participant shall
indemnify the Company and/or its

 

2

 

--------------------------------------------------------------------------------

 

 

 

 

shareholders and/or its Affiliates and/or its officers, and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to withholding tax.

 

 

(c)

Reporting. The Participant acknowledges and agrees to comply with all necessary
reporting obligations in the Participant’s jurisdiction (in relation to all
taxes, social security contributions and any other similar charges) which arise
in relation to the RSUs.

 

 

 

 

8.

Miscellaneous.

 

(a)

Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee or the Board shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan. All decisions
and actions by the Compensation Committee or the Board with respect to this
Agreement shall be made in the Compensation Committee’s or the Board's
discretion and shall be final and binding on the Participant.

 

 

(b)

No Right to Continued Employment. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued employment in the Company, this Agreement does not constitute an
express or implied promise of continued employment or confer upon the
Participant any rights with respect to a continued employment in the Company.

 

 

(c)

No Right to Accelerate or Defer. The delivery of shares of Common Stock on the
vesting of the RSUs may not be accelerated or deferred unless permitted or
required by the Ordinance.

 

 

(d)

Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, his or
her employer or contracting party and the Company for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan
and the Sub Plan.

 

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all RSUs awarded, cancelled, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”). The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan and the Sub Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting his or her local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Common Stock acquired upon vesting of the RSUs and the sale of the Participant’s
Common

3

 

--------------------------------------------------------------------------------

 

 

 

 

Stock. The Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan.  The Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative. For purposes of this Section 8(d), if the Participant is
employed by a subsidiary of the Company, any references in this Section 8(d) to
the Company shall be deemed to also refer to such subsidiary.

 

(e)

Participant’s Acknowledgements. The Participant acknowledges that he or she: (i)
has read this Agreement, the Plan and the Sub Plan; (ii) has been represented in
the preparation, negotiation and execution of this Agreement by legal counsel
and tax advisor of the Participant’s own choice or has voluntarily declined to
seek such counsel/advisor; (iii) understands the terms and consequences of this
Agreement; (iv) is fully aware of the legal and binding effect of this
Agreement; and (v) agrees that in accepting this Award, the Participant will be
bound by any clawback policy that the Company has in place or may adopt in the
future.

 

 

(f)

Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Israel without regard to any applicable
conflicts of laws provisions.

 

 

IN WITNESS WHEREOF, this Award Agreement has been executed by each party on the
date indicated below, respectively.

 

KARYOPHARM THERAPEUTICS INC.

 

By: _____________________

 

Name: _____________________

Title: _____________________

Date: _____________________

 

After having an adequate opportunity to review the above terms, including the
Sub Plan, the Plan and the Trust Agreement and seek advice of legal counsel, I,
the undersigned Participant, hereby declare, agree to and accept all of the
terms and conditions of this Award Agreement, Sub Plan, Plan and Trust
Agreement. I, the undersigned Participant, hereby further declare and
acknowledge, by my signature below, that I: (i) fully understand Section 102,
the rules and regulations promulgated thereunder apply to the award of
Restricted Stock Units specified in this Award Agreement; (ii) understand the
tax track chosen and the implications thereof; and (iii) understand that this
Award shall also be subject to the terms of the Trust Agreement.

 

 

By:

_____________________

Date:

__________________

 

4

 